DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22 – 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 20 of U.S. Patent No.11055246. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application recites verbatim details seen in the parent patent except for teachings seen for claims 1, 11, and 16 of the parent patent which recites additional details of a first and second encasement coupled to the support frame and the communications therein.  The details are also listed below for the differentiating claims however the instant application recites a broader version of the parent patent which dictates obviousness.


Instant Application 17/368247. Claim Number:
Mapped to Parent 11055246, Claim Number:
22
1- also includes additional details of first and second encasement
23
2
24
3
25
4
26
5
27
6
28
7
29
8
30
9
31
10
32
11- also includes additional details of first and second encasement
33
12
34
13
35
14
36
15
37
16 - also includes additional details of first and second encasement
38
17
39
18
40
19
41
20




Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 22 – 26, 29, 30, and 32 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jundt et al (US Publication Number 2008/0189441, hereinafter “Jundt”) in view of Steger et al. (US Publication Number 2003/0074489, hereinafter “Steger”) further in view of Ofek et al (US Publication Number 2002/0080829, hereinafter “Ofek”).

5.	As per claims 22 and 32, Jundt teaches a control system and module comprising: a control module (122, figure 1); and an input/output module (I/O modules 134A...F, figure 1), the input/output module communicatively coupled with the control module, the input/output module including a plurality of communication channels (128a/b routed to 146 and 156, figure 1), each channel of the plurality of communication channels configured to connect to one or more field devices (plurality of field devices seen in the two process areas, 140/150, figure 1), the input/output module further including switch fabric (switch fabric 130, figure 1), the switch fabric configured to selectively (routing figure 1 between 120 and 140/150) facilitate connectivity between the control module and the one or more field devices via the plurality of communication channels (paragraph 24, figure 1). 
Although Jundt teaches expansion I/O slots (paragraph 43) it does not explicitly disclose a support frame, and communicative coupling between the control module and the support frame and provide communicative coupling between the input/output module and the support frame thereby providing communicative coupling between the control module and the input/output module via the support frame. 
However, Steger teaches a support frame, and communicative coupling between the control module and the support frame and provide communicative coupling (hot swap functionality and communication utilizing identifiers and associated settings, paragraphs 555 - 557) between the input/output module and the support frame thereby providing communicative coupling between the control module and the input/output module via the support frame (figures 5 and 7, support frame/backplane that has a coupled card or device, paragraphs 230). 
Jundt and Steger are analogous art because they are from the same field of endeavor of field device data management.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jundt and Steger before him to modify Jundt with the above teaches of Steger because Jundt already mentions the expansion slots and Steger merely discloses how an expansion slot physically connects to a system.
The motivation for doing so would have been to enhance connected device efficiency (paragraphs 4 – 5). Therefore, it would have been obvious to combine Steger with Jundt to obtain the invention as specified in the instant claims.
Jundt/Steger does not explicitly disclose the input/output module further including a controller coupled to the switch fabric, the controller configured to accommodate multiple communication standards running concurrently on respective channels of the plurality of communication channels.
However, Ofek teaches the input/output module further including a controller coupled to the switch fabric, the controller configured to accommodate multiple communication standards running concurrently on respective channels of the plurality of communication channels (switch controller accommodates the switch fabric to concurrently handle the I/O connections, figures 23a…b, paragraph 374).
Jundt/Steger and Ofek are analogous art because they are from the same field of endeavor of handling data for a plurality of networked devices over a connected fabric topology.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jundt/Steger and Ofek before him to modify Jundt/Steger with the above teaches of Ofek because Ofek handles Ethernet transactions for a plurality of devices over a network fabric which are seen in both Jundt/Steger.
The motivation for doing so would have been to enhance connected device efficiency (paragraphs 4 – 6). Therefore, it would have been obvious to combine Ofek with Jundt/Steger to obtain the invention as specified in the instant claims.
6.	Jundt/Steger modified by the teachings of Ofek as seen in claim 22 above, as per claim 23, Jundt teaches a control system, wherein the control module is configured to assign the input/output module a unique identifier associated with a physical location where the input/output module is physically connected to the control module (paragraph 24, device tags to identify modules). 

7.	Jundt/Steger modified by the teachings of Ofek as seen in claim 22 above, as per claim 24, Steger teaches a control system, further comprising a power module (Steger, paragraph 141) for supplying electrical power to the input/output module. 

8.	Jundt/Steger modified by the teachings of Ofek as seen in claim 22 above, as per claims 25 and 34, Jundt teaches a control system and module, wherein the input/output module is configured to supply electrical power to at least one field device via a respective channel of the plurality of communication channels (111 supplying power to the variety of devices, figure 1). 
9.	Jundt/Steger modified by the teachings of Ofek as seen in claim 22 above, as per claims 26 and 33, Jundt teaches a control system and module, wherein the plurality of communication channels comprise a plurality of Ethernet channels (paragraph 35). 10.	Jundt/Steger modified by the teachings of Ofek as seen in claim 22 above, as per claim 30, Jundt teaches a control system, further comprising a device lifetime management system in communication with the input/output module, wherein the device lifetime management system is configured to authenticate the one or more field devices (verification, paragraph 18). 

11.	Claims 28 and 36 rejected under 35 U.S.C. 103 as being unpatentable over Jundt in view of Steger in view of Ofek in view of Vetter et al (US Publication Number 2012/0143586, hereinafter “Vetter”).

12.	As per claims 28 and 36, Jundt/Steger/Ofek does not explicitly disclose an OPC-UA protocol. 
However, Vetter teaches a control system, wherein the input/output module is operable as at least one of an Object Linking and Embedding for Process Control Unified Architecture (OPC UA) client or an OPC UA server (paragraph 23).
Jundt/Steger/Ofek and Vetter are analogous art because they are from the same field of endeavor of handling data for a plurality of networked devices over a connected fabric topology.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jundt/Steger/Ofek and Vetter before him to modify Jundt/Steger/Ofek with the above teaches of Vetter because Vetter handles transactions for a plurality of devices over a network fabric which are seen in both Jundt/Steger/Ofek and an additional protocol would be obvious.
The motivation for doing so would have been to enhance connected device connectivity (paragraph 7). Therefore, it would have been obvious to combine Vetter with Jundt/Steger/Ofek to obtain the invention as specified in the instant claims.

13.	Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Jundt in view of Steger in view of Ofek further in view of Belhadj et al. (US Publication Number 2010/0085989, hereinafter “Belhadj”).
14.	As per claim 29, Jundt/Steger does not teach an IEEE 1588 timing protocol.
Belhadj teaches a control system, wherein the input/output module is configured to synchronize the one or more field devices according to an IEEE 1588 timing protocol (paragraph 3, standard in timing utilized). 
Jundt/Steger/Ofek and Belhadj are analogous art because they are from the same field of endeavor of handling data for a plurality of networked devices over a connected fabric topology.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Jundt/Steger/Ofek and Belhadj before him to modify Jundt/Steger/Ofek with the above teaches of Belhadj because Belhadj handles transactions for a plurality of devices over a network fabric which are seen in both Jundt/Steger/Ofek and an additional protocol would be obvious.
The motivation for doing so would have been to enhance data integrity (paragraph 3). Therefore, it would have been obvious to combine Belhadj with Jundt/Steger/Ofek to obtain the invention as specified in the instant claims.

Allowable Subject Matter
15.	Claims 27, 31, 35 and 37 – 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Snively/Muller/Iyer/McAllister are directed to field device communications associated with a switch fabric.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURANGZEB HASSAN whose telephone number is (571)272-8625.  The examiner can normally be reached on 7 AM to 3 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AH


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184